Exhibit 10.2

 

EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Under the

 

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN

 

THIS EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award”) is made as of
May     , 2014 (the “Grant Date”), by and between Jones Energy, Inc., a Delaware
corporation (the “Company”), and                      (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Jones Energy, Inc. 2013 Omnibus Incentive Plan (the
“Plan”), the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the interest of
the Company and its stockholders to grant restricted stock units of the Company
(“Restricted Stock Units”), each of which represents the value of one share of
Company Class A Common Stock, par value $0.001 per share (the “Common Stock”),
as provided herein, in order to encourage the Grantee to remain in the employ of
the Company or its Subsidiaries, to encourage the sense of proprietorship of the
Grantee in the Company and to stimulate the active interest of the Grantee in
the development and financial success of the Company.

 

NOW THEREFORE, the Company awards the Restricted Stock Units to the Grantee,
subject to the following terms and conditions of this Award:

 

1.                                      Grant of Restricted Stock Units. 
Subject to the terms and conditions contained herein, including, but not limited
to, the restrictions in Sections 3 and 4 of this Award, the Company hereby
grants to the Grantee an award of                                  Restricted
Stock Units under the Plan.  Capitalized terms used, but not otherwise defined,
herein shall have the meanings set forth in the Plan.

 

2.                                      Establishment of Bookkeeping Account. 
The grant of Restricted Stock Units pursuant to this Award shall be implemented
by a credit to a bookkeeping account maintained by the Company evidencing the
accrual in favor of the Grantee of the unfunded and unsecured right to receive
the value of such Restricted Stock Units, which right shall be subject to the
terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this Award.

 

3.                                      Transfer Restrictions.  Except as
expressly provided herein, this Award and the Restricted Stock Units are
non-transferrable and may not otherwise be assigned, pledged, hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, the Award provided for herein shall immediately become
null and void, and the Restricted Stock Units shall be immediately cancelled and
forfeited.

 

4.                                      Restrictions.  Unless earlier vested
pursuant to Section 5 or Section 7 of this Award, the restrictions on the
Restricted Stock Units shall lapse, and the Restricted Stock Units shall vest,
in the following percentages on the following dates (each a “Vesting Date”):

 

1

--------------------------------------------------------------------------------


 

(i)                                     33 1/3% on April 1, 2015;

 

(ii)                                  33 1/3% on April 1, 2016; and

 

(iii)                               33 1/3% on April 1, 2017;

 

provided, however, that the Grantee is continuously employed by the Company or a
Subsidiary from the Grant Date through each of the above respective Vesting
Dates.  Any fractional shares shall be rounded-up to the next whole share (not
to exceed the total number of shares of Restricted Stock Units granted under
this Award).  If the Grantee does not remain continuously employed by the
Company or a Subsidiary until the Vesting Dates specified above, then (except as
provided in Section 5 or Section 7) all outstanding unvested Restricted Stock
Units shall be cancelled and forfeited immediately as of the termination date of
the Grantee’s employment.

 

5.                                      Vesting Due to Death or Disability. 
Notwithstanding any provision in this Award to the contrary, if the Grantee’s
employment terminates due to death or Disability prior to the final Vesting Date
(and a Change in Control), provided the Grantee is continuously employed by the
Company or a Subsidiary from the Grant Date through such termination date (the
“Vesting Date” for purposes of this Section 5), any unvested Restricted Stock
Units as of the date of such termination shall immediately vest in full.

 

6.                                      Distribution Following Vesting.  As soon
as administratively feasible following the Vesting Date or vesting event of
Restricted Stock Units pursuant to Section 4 or 5 of this Award, respectively,
but no later than 15 days after the date such vesting occurs and subject to the
withholding referenced in Section 10, the Company will cause to be issued and
delivered to the Grantee (or Grantee’s estate in the event of death) one share
of Common Stock (in certificate or electronic form) with respect to each vested
Restricted Stock Unit.

 

7.                                      Change in Control.

 

(a)                                 In the event of a Change in Control (as
defined in the Plan) prior to the final Vesting Date, provided the Grantee is
continuously employed by the Company or a Subsidiary from the Grant Date through
the date of the Change in Control, then, for purposes of Section 4 of this
Award, except as provided in Section 7(b) below, the Restricted Stock Units
shall continue to vest on each of the Vesting Dates occurring after the date of
the Change in Control, provided the Grantee remains continuously employed by the
Company or a Subsidiary from the date of the Change of Control through such
Vesting Dates (except as provided in Section 7(b) below).  The vested Restricted
Stock Units will be distributed to the Grantee as soon as practicable after each
Vesting Date occurring after the date of the Change in Control, but in no event
later than the 15th day after such vesting occurs and subject to the withholding
referenced in Section 10, in the same percentage of cash (if any) and equity (if
any) for each unit as is received by shareholders of the Company in connection
with the Change in Control for a share of Common Stock.  In the event all or a
portion of the Performance Units are paid in cash, at the time of payment the
Grantee will receive an additional amount in cash for interest on such cash
amount based on a rate of 6%, compounded annually, from the date of the Change
in Control until the applicable Vesting Date (the “interest rate”).

 

2

--------------------------------------------------------------------------------


 

(b)                                 The foregoing notwithstanding, if after the
date of the Change in Control but prior to the final Vesting Date the Grantee’s
employment is (i) involuntarily terminated by the Company or its successor for
any reason other than Cause (as defined below), (ii) terminated by the Grantee
for Good Reason (as defined below), (iii) terminated due to death or Disability,
then the Restricted Stock Units determined under Section 7(a) that have not been
distributed as of the Grantee’s termination date will be distributed to the
Grantee within 30 days following the Grantee’s termination date.  In the event
all or a portion of the Restricted Stock Units are paid in cash, at the time of
payment the Grantee will receive an additional amount in cash interest on such
cash amount for the period beginning on the date of the Change in Control and
ending on the Grantee’s termination based on the interest rate.  If after the
date of the Change in Control but prior to the final Vesting Date the Grantee’s
employment is (x) involuntarily terminated by the Company or its successor for
Cause or (y) voluntarily terminated by the Grantee for any reason other than
Good Reason, then the Grantee shall have no rights under this Award and all the
Performance Units shall be forfeited as of his or her termination date.

 

(c)                                  For purposes of Section 7(b), “Cause” shall
mean, if not otherwise defined in an employment agreement between the Grantee
and the Company or its successor in effect as of the date of his or her
termination, the Grantee’s (i) failure to reasonably and substantially perform
his or her duties (other than as a result of physical or mental illness or
injury); (ii) willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the Company’s or successor’s
business, reputation or prospects; or (iii) conviction or plea of nolo
contendere with respect to the commission of a felony or other serious crime
involving moral turpitude.

 

(d)                                 For purposes of Section 7(b), “Good Reason”
shall mean the occurrence of any of the following events:  (i) a material
diminution in the Grantee’s base salary; (ii) a material diminution in the
Grantee’s position, authority, duties or responsibilities immediately prior to
the date of the Change in Control; or (iii) the involuntary relocation of the
geographic location of the Grantee’s principal place of employment by more than
50 miles from the location of the Grantee’s principal place of employment as of
the Grant Date.  Notwithstanding the foregoing, any assertion by the Grantee of
a termination of employment for Good Reason shall not be effective unless all of
the following requirements are satisfied:  (1) the condition described in clause
(i), (ii) or (iii) above giving rise to the Grantee’s termination of employment
must have arisen without the Grantee’s consent; (2) the Grantee must provide
written notice to the Company of such condition in accordance with Section 12
within 30 days of the initial existence of the condition; (3) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company (“cure period”); and (4) the Grantee’s termination of
employment must occur within 30 days after the end of the cure period.  If the
Grantee does not provide the notice described in clause (2) above, or if the
Company corrects the event during the cure period as described in clause
(3) above, or the Grantee does not terminate employment as described in clause
(4) above, then the event shall not constitute Good Reason.

 

8.                                      Adjustments.  As provided in Section 15
of the Plan, certain adjustments may be made to the Restricted Stock Units upon
the occurrence of events or circumstances described in Section 15 of the Plan.

 

3

--------------------------------------------------------------------------------


 

9.                                      Tax Withholding; Code Section 409A.

 

(a)                                 The obligation of the Company to issue and
deliver to the Grantee (in certificate or electronic form) shares of Common
Stock as provided in Section 6 hereof shall be subject to the receipt by the
Company from the Grantee of any withholding taxes required as a result of the
award of the Restricted Stock Units, vesting or lapsing of restrictions
thereon.  Unless the Committee or the Board shall determine otherwise at any
time after the date hereof, the Grantee may satisfy all or part of such
withholding tax requirement by electing to sell to the Company a designated
number of shares of Common Stock that otherwise would have been delivered to the
Grantee in settlement of this Award, the price per share of which shall be equal
to the Fair Market Value of such shares, provided that the aggregate value of
the shares sold does not exceed the minimum required tax withholding obligation.

 

(b)                                 The Restricted Stock Units granted under
this Award are intended to be exempt from Code Section 409A under the “short
term deferral exclusion” and ambiguous provisions of this Award, if any, shall
be construed and interpreted in a manner consistent with such intent.

 

10.                               Incorporation of Plan Provisions.  This Award
and the award of Restricted Stock Units hereunder are made pursuant to the Plan
and are subject to all of the terms and provisions of the Plan as if the same
were fully set forth herein.  In the event that any provision of this Award
conflicts with the Plan, the provisions of the Plan shall control.  The Grantee
acknowledges receipt of a copy of the Plan and agrees that all decisions under
and interpretations of the Plan by the Committee shall be final, binding and
conclusive upon the Grantee.

 

11.                               No Rights to Employment.  Nothing contained in
this Award shall confer upon the Grantee any right to continued employment by
the Company or any Subsidiary of the Company, or limit in any way the right of
the Company or any Subsidiary to terminate or modify the terms of the Grantee’s
employment at any time.

 

12.                               Notice.  Unless the Company notifies the
Grantee in writing of a different procedure, any notice or other communication
to the Company with respect to this Award shall be in writing and shall be
delivered personally or sent by courier or first class mail, postage prepaid to
the following address:

 

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attn: Corporate Secretary

 

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, or shall be sent by
courier or first class mail, postage prepaid, to the Grantee’s address as listed
in the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.

 

13.                               Compliance with Recoupment Policy.  Any
amounts payable, paid, or distributed under this Award are subject to the
recoupment policy of the Company as in effect from time to time.

 

4

--------------------------------------------------------------------------------


 

14.                               Miscellaneous.

 

(a)                                 THIS AWARD SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

(b)                                 This Award shall be binding upon and inure
to the benefit of the Company and its successors and assigns.

 

(c)                                  The granting of this Award shall not give
the Grantee any rights to similar grants in future years.

 

(d)                                 If any term or provision of this Award
should be invalid or unenforceable, such provision shall be severed from this
Award, and all other terms and provisions hereof shall remain in full force and
effect.

 

(e)                                  This Award, including the relevant
provisions of the Plan, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, with respect to the subject hereof. 
This Award may not be amended, except by an instrument in writing signed by the
Company and the Grantee.

 

(f)                                   This Award may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

 

JONES ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

5

--------------------------------------------------------------------------------